Lanzinger, J.,
dissenting.
{¶ 60} I respectfully dissent. I would hold, as did the court of appeals, that although the court imparted erroneous information, Clark understood that his maximum penalty was a life sentence. He also understood that there was a possibility of parole. Even though the trial court made confusing statements about postrelease control, these statements did not misinform Clark about his maximum term, which was life in prison. At worst, Clark was told incorrectly *252that he faced an additional prison term if he was released sometime during his life sentence.
{¶ 61} Clark claims that by inaccurately saying that he could be subject to postrelease control, the trial court failed to comply with Crim.R. 11(C)(2)(a), which states that a court shall not accept a guilty plea without “[djetermining that the defendant is making the plea voluntarily, with understanding of the nature of the charges and of the maximum penalty involved.” (Emphasis added.)
{¶ 62} It is puzzling that the majority confuses the judge’s inaccurate comments about potential terms of release with the court’s correct information about Clark’s maximum sentence, a life term. Any lack of clarity about “how the sentence would end and what sanctions Clark would face upon release from prison” does not affect the maximum penalty. Clark was told that his maximum sentence is a life term; any misinformation given to him about how his sentence may end sooner and what sanctions he would face upon release from prison does not change that. The court met its obligation pursuant to Crim.R. 11(C)(2)(a) by correctly informing Clark of his maximum sentence.
{¶ 68} The majority relies on a footnote in State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 19, fn. 2, which cites State v. Nero (1990), 56 Ohio St.3d 106, 108, 564 N.E.2d 474, to urge trial courts “to avoid committing error by literally complying with Crim.R. 11.” This “strict compliance” standard tells the court to follow the text of the rule word-for-word. The constitutional rights listed at Crim.R. 11(C)(2)(c) do call for such strict or “literal” compliance. A judge may also comply literally with Crim.R. 11(C)(2)(b) by giving a defendant information on the effect of a plea. See State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 25 (“to satisfy the requirement of informing a defendant of the effect of a plea, a trial court must inform the defendant of the appropriate language under Crim.R. 11(B)”). But the requirement of Crim.R. 11(C)(2)(a) is different, because it does not specifically set forth instructions for a court to follow word-for-word. Crim.R. 11(C)(2)(a) does not specifically tell a judge how to explain the “nature of the charge” and the “maximum penalty” — the judge must look to the statutes themselves to discover what information applies to a particular case.
{¶ 64} Because of the complexity of the criminal statutes with which the rule works, the requirements of the rule vary widely from case to case, and error is not necessarily easily avoidable. Every criminal case is unique. A single case may involve a variety of counts — felonies, misdemeanors, specifications, each of which may have different consequences. When counts are considered together, more severe penalties are possible. Thus, in explaining and making sure that a defendant understands the nature of the charge, the maximum penalty, the effect of the plea, and the constitutional rights that are being waived, the trial court *253must do more than merely recite particular words into the record. I submit that urging judges toward “literal compliance” with Crim.R. 11 is not particularly helpful when their primary goal is to ensure that defendants understand the consequences of entering pleas. See Boykin v. Alabama (1969), 395 U.S. 238, 243-244, 89 S.Ct. 1709, 23 L.Ed.2d 274. Before accepting a plea and during the colloquy a trial judge is not expected to simply read from a prepared text, but to converse intelligibly with a human being.
{¶ 65} Unquestionably the trial judge must convey accurate information so that the defendant can understand the consequences of his or her decision and enter a valid plea. However, when the court errs by omitting information or giving it incorrectly, but the error does not prejudice the defendant, the plea need not be vacated. Except for the single recent case of State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, in which the sentencing court failed to explain mandatory postrelease control, we have not automatically vacated a plea. Instead, we have upheld pleas using the standard of substantial compliance and the totality of the circumstances as developed in State v. Stewart (1977), 51 Ohio St.2d 86, 5 O.O.3d 52, 364 N.E.2d 1163. See State v. Strawther (1978), 56 Ohio St.2d 298, 10 O.O.3d 420, 383 N.E.2d 900; State v. Billups (1979), 57 Ohio St.2d 31, 11 O.O.3d 150, 385 N.E.2d 1308; State v. Ballard (1981), 66 Ohio St.2d 473, 20 O.O.3d 397, 423 N.E.2d 115; and State v. Nero, 56 Ohio St.3d 106, 564 N.E.2d 474.
{¶ 66} I therefore agree that the court of appeals was expected to consider the issue of prejudice to Clark in light of the trial court’s error. However, I disagree with the majority’s statement that the court of appeals “did not reach a conclusion” on whether Clark was prejudiced. The court of appeals has already determined that there was no evidence that Clark had been induced to plead guilty by a belief that he would receive postrelease control after 28 years and that his guilt was not in question, since he had admitted guilt, and his motion to suppress the confessions had been denied. His competence to stand trial had been determined, as had his knowledge of the wrongfulness of his acts. The court of appeals concluded that “Clark cannot demonstrate prejudice by being misinformed about the possibility of post release control sanctions when such sanctions are not a possibility under any circumstances.” State v. Clark, Ashtabula App. No. 2006-A-0004, 2007-Ohio-1780, 2007 WL 1113968, ¶ 28.
{¶ 67} Because the court of appeals accurately and adequately concluded that Clark was not prejudiced by the mistaken information given to him, I see no need for remand on that issue. Therefore, I dissent and would affirm the judgment of the Ashtabula County Court of Appeals.
Lundberg Stratton, J., concurs in foregoing opinion.
Thomas L. Sartini, Ashtabula County Prosecuting Attorney, and Shelley M. Pratt, Assistant Prosecuting Attorney, for appellee.
Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant Public Defender, for appellant.